

Exhibit 10.2
NEWFIELD EXPLORATION COMPANY
2011 OMNIBUS STOCK PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD
TOTAL STOCKHOLDER RETURN (TSR)


               
Awardee
Date of Award:
February 10, 2016
Target Number of Restricted Stock Units:
_______________




    Effective as of the Date of Award set forth above (the “Date of Award”), the
Compensation & Management Development Committee (the “Committee”) of the Board
of Directors of Newfield Exploration Company, a Delaware corporation (the
“Company”), hereby awards to you, the above-named awardee, the target number of
restricted stock units (the “TSR Restricted Stock Units”) set forth above (the
“Target Restricted Stock Units”), on the terms and conditions of the Newfield
Exploration Company 2011 Omnibus Stock Plan, as amended and restated May 15,
2015 (the “Plan”), the attached Terms and Conditions (the “Terms and
Conditions”), and this Notice of Restricted Stock Unit Award Total Stockholder
Return (TSR) (the “Notice”).
The TSR Restricted Stock Units shall be subject to the prohibitions and
restrictions set forth herein with respect to the sale or other disposition of
such TSR Restricted Stock Units and the obligation to forfeit and surrender such
TSR Restricted Stock Units to the Company (the “Forfeiture Restrictions”). The
Forfeiture Restrictions shall lapse at the time and in the manner described in
the attached Terms and Conditions. The number of TSR Restricted Stock Units that
may become Earned Restricted Stock Units in respect of this award upon lapse of
the Forfeiture Restrictions may range from 0% to 200% of the Target Restricted
Stock Units, as described in the Terms and Conditions.
Following the lapse of the Forfeiture Restrictions applicable to the TSR
Restricted Stock Units, the Company shall issue to you, at the time of payment
provided in the attached Terms and Conditions, one share of the Company’s common
stock, $0.01 par value per share (the “Common Stock”), in exchange for each
Earned Restricted Stock Unit and thereafter you shall have no further rights
with respect to the TSR Restricted Stock Units, and such shares of the Common
Stock shall be transferable by you (except to the extent that any proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable federal or state securities law).
Notwithstanding any provisions of the Plan, shares of Common Stock shall be
transferred at the time(s) specified in this Notice and the Terms and
Conditions.
The TSR Restricted Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (other than by
will or the


1



--------------------------------------------------------------------------------





applicable laws of descent and distribution). Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Notice or the Terms and Conditions shall be
void and the Company shall not be bound thereby. Any shares of Common Stock
issued to you in exchange for the Earned Restricted Stock Units may not be sold
or otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. You also agree that (a) the Company
may refuse to cause the transfer of any such shares of the Common Stock to be
registered on the stock register of the Company if such proposed transfer would,
in the opinion of counsel satisfactory to the Company, constitute a violation of
any applicable federal or state securities law; and (b) the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of such shares of the Common Stock.
The shares of Common Stock that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8.
Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Plan or the Terms and Conditions.
In accepting the award of the TSR Restricted Stock Units you accept and agree to
be bound by all the terms and conditions of the Plan, this Notice and the Terms
and Conditions. A copy of the Plan will be furnished to you upon request.
IN WITNESS WHEREOF, the Committee has caused this Notice to be duly executed by
an authorized officer of the Company, and Awardee has executed this Notice, all
as of the date first above written.
NEWFIELD EXPLORATION COMPANY




By:                         
Name:
Title:


AWARDEE


                                                    
[Awardee]




2



--------------------------------------------------------------------------------












NEWFIELD EXPLORATION COMPANY
2011 OMNIBUS STOCK PLAN
TERMS AND CONDITIONS
1.
CONTINUOUS EMPLOYMENT REQUIREMENT. If, prior to the last day of the Performance
Period, your employment with the Company and all direct and indirect wholly
owned subsidiaries (collectively, the “Company Group”) is terminated for any
reason other than your death, Disability or Qualified Retirement, you shall, for
no consideration, forfeit to the Company all TSR Restricted Stock Units to the
extent then subject to Forfeiture Restrictions (the “Continuous Employment
Requirement”). For the avoidance of doubt, if before the end of the Performance
Period you incur a Separation From Service due to your death, Disability or
Qualified Retirement, then you shall be deemed to have satisfied the Continuous
Employment Requirement and to have earned the number of Earned Restricted Stock
Units that you would have actually earned had you remained employed through the
end of the Performance Period determined in accordance with Section 2 as of the
end of the Performance Period.

2.
TSR VESTING OBJECTIVE. If the Continuous Employment Requirement is satisfied,
the Forfeiture Restrictions applicable to the award evidenced by the Notice of
Restricted Stock Unit Award Total Stockholder Return (TSR) (the “Notice”) to
which these Terms and Conditions are attached (the “Terms and Conditions”),
shall lapse and you shall be entitled to receive Common Stock in respect of
Earned Restricted Stock Units upon the Committee’s certification of its
determination of the Company’s TSR Rank in respect of the Performance Period
with regard to Total Stockholder Return as compared to the Total Stockholder
Return of the Peer Companies as outlined in these Terms and Conditions (the “TSR
Vesting Objective”). The Committee shall have the sole discretion for
determining the level of achievement with respect to the TSR Vesting Objective
and the resulting number of Earned Restricted Stock Units, and any such
determinations shall be conclusive.

3.
DEFINITIONS. For purposes of these Terms and Conditions, the following terms
shall have the indicated meanings:

(a)    “Disability” shall have the meaning ascribed to that term under Section
409A.     
(b)    “Earned Restricted Stock Units” means the number of TSR Restricted Stock
Units determined to be earned for the Performance Period, subject to your
satisfaction of the Continuous Employment Requirement, which shall be determined
as follows:


1



--------------------------------------------------------------------------------







 
TSR Rank
Percentage of Target Restricted Stock Units that Become Earned Restricted Stock
Units
First Quartile
1-3
200%
4
180%
5
160%
Second Quartile
6
140%
7
130%
8
120%
9
110%
10
100%
Third Quartile
11
90%
12
80%
13
70%
14
60%
15
50%
Fourth Quartile
16-20
0%


Any TSR Restricted Stock Units that do not become Earned Restricted Stock Units
as of the end of the Performance Period shall terminate and be cancelled upon
the expiration of the Performance Period.


(c)    “Peer Company” means (A) one of the following companies (or their
publicly-held successors, whether it be through a transaction involving cash,
stock or any combination thereof, as of the closing date of such purchase,
merger or combination thereof, or if the successor is not a publicly-held
successor (e.g. private-equity firm), the peer company shall be replaced by the
EPX Index (aka Sig Oil Exploration & Production) as of the closing date of the
purchase, merger or combination thereof), that (B) has had its primary common
equity security listed or traded on a national securities exchange throughout
the Performance Period:
Bill Barrett Corp.
Energen Corp.
PDC Energy, Inc.
Carrizo Oil & Gas Inc.
EP Energy
Pioneer Natural Resources Co.
Chesapeake Energy Corp.
Jones Energy
QEP Resources, Inc.
Cimarex Energy Co.
Marathon Oil Corp.
SM Energy Co.
Concho Resources Inc.
Matador Resources Co.
Whiting Petroleum Corp.
Continental Resources Inc.
Noble Energy, Inc.
WPX Energy, Inc.
Devon Energy Corp.
 
 



(d)    “Performance Period” means the period commencing January 1, 2016 and
ending December 31, 2018.


2



--------------------------------------------------------------------------------





(e)    “Qualified Retirement” means you (i) either are (A) at least age 60 and
sign a non-compete agreement (the form of which is attached hereto as Exhibit A)
that is effective until your reaching age 62 or (B) are at least age 62, (ii)
have at least 10 years of Qualified Service and (iii) provide the Requisite
Notice.
(f)     “Qualified Service” means your continuous employment with the Company or
a subsidiary of the Company during the time that such subsidiary is, directly or
indirectly, a wholly owned subsidiary of the Company, plus any additional
service credit granted to you (or a group of employees of which you are a
member) by the Board of Directors of the Company.
(g)     “Requisite Notice” means (i) if you are an officer of the Company, at
least six months prior written notice to the Board of Directors of the Company
or (ii) otherwise, at least three months prior written notice to the chief
executive officer of the Company.     
(h)    “Section 409A” means section 409A of the Internal Revenue Code of 1986,
as amended, and the final Department of Treasury regulations issued thereunder.
(i)    “Separation From Service” has the meaning ascribed to that term in
Section 409A.     
(j)    “TSR Rank” means the Company’s rank from one to the number that is equal
to one plus the total number of Peer Companies (including the EPX Index, if
applicable) at the end of the Performance Period, with the Company and each such
Peer Company (including the EPX Index, if applicable) together ranked from best
to worst based on the Total Stockholder Return of the Company and each such Peer
Company (including the EPX Index, if applicable) for the Performance Period.
(k)    “Total Stockholder Return” for the Performance Period means the rate of
return (expressed as a percentage) achieved with respect to the Common Stock of
the Company or the primary common equity security of each Peer Company
(including the EPX Index, if applicable): (A) if $100 was invested in each such
security or index on January 1, 2016 assuming a purchase price equal to the
average closing price of each such security or index for all the trading days
during the month of January 2016; (B) if the record date for any dividend to be
paid with respect to a particular security occurs during the Performance Period,
such dividend was reinvested in such security as of the ex-dividend date for
such dividend (using the closing price of such security on such ex-dividend
date); and (C) if the valuation of such security or such index at the end of the
Performance Period is assumed to be the average closing price of each such
security or index for all of the trading days during the month of December 2018
(the “Closing Value”). For clarification purposes, if a Peer Company merges or
is acquired by another publicly-held company, or if a Peer Company is replaced
by the EPX Index, the calculation of Total Stockholder Return for such Peer
Company shall be the Total Stockholder Return of such company through the
closing date of the corresponding acquisition or merger, and after factoring in
the applicable conversion into the successor publicly-held company, the Total
Stockholder Return of such successor publicly-held company or EPX Index on the
trading date immediately following the closing


3



--------------------------------------------------------------------------------





date of the corresponding acquisition or merger going forward. In addition,
notwithstanding anything herein to the contrary, if a Peer Company ceases to be
a publicly traded company at any time during the Performance Period due to or
following its bankruptcy or de-listing, such company shall remain a Peer Company
with its Total Stockholder Return automatically deemed to occupy the lowest
available rank (i.e., if a Peer Company has been de-listed or has filed
bankruptcy, then any subsequent Peer Company to be de-listed or to file
bankruptcy will occupy the next to lowest rank) among the Peer Companies
(including the EPX Index, if applicable, and the Company) for the Performance
Period.
4.
CHANGE OF CONTROL. The impact of a Change of Control of the Company on the TSR
Restricted Stock Units shall be determined under the provisions of this Section
4 rather than under any provisions of the Plan dealing with vesting or the lapse
of forfeiture restrictions. If a Change of Control of the Company occurs before
the end of the Performance Period and you do not terminate employment with the
Company Group before the date the Change of Control of the Company is
consummated, then if the Change of Control of the Company qualifies as a change
in the ownership or effective control of the corporation, or in the ownership of
a substantial portion of the assets of the corporation, within the meaning of
Section 409A, upon the consummation of such Change of Control, you shall be
deemed to have earned a number TSR Restricted Stock Units equal to the number of
Earned Restricted Stock Units you would have earned in accordance with Section
2, but assuming that (a) the Performance Period ended on the date the Change of
Control of the Company is consummated, (b) the determination of whether, and to
what extent, the TSR Vesting Objective is achieved shall be based on actual
performance through the date the Change of Control of the Company is
consummated, and (c) the Closing Value for the Company and each Peer Company
(including the EPX Index, if applicable) is equal to the average closing price
of the Common Stock or the primary common equity security of each Peer Company,
as applicable, for all trading days during the 30-day period ending on the date
the Change of Control of the Company is consummated, instead of calculating the
Closing Value as of December 31, 2018.

5.
PAYMENT IN SETTLEMENT OF EARNED RSUS. The Committee shall determine and certify
of the level of achievement of the TSR Vesting Objective as soon as
administratively practicable following the end of the Performance Period (or
shortened Performance Period, in the event of a Change of Control). If you have
satisfied the Continuous Employment Requirement, payment in respect of Earned
Restricted Stock Units shall be made to you as soon as practicable, but no later
than 60 days following, as applicable (a) the last day of the Performance Period
(including in the case of your Separation From Service due to your death,
Disability or Qualified Retirement); or (b) the date the Change of Control of
the Company is consummated if the Change of Control of the Company qualifies as
a change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation, within the
meaning of Section 409A, in the case of vesting under Section 4. As provided in
the Notice, payment in settlement of Earned Restricted Stock Units shall be made
in the form of one share of Common Stock in exchange for each Earned Restricted
Stock Unit, subject to satisfaction of applicable withholding and other taxes as
provided in Section 7.



4



--------------------------------------------------------------------------------





6.
PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Notice, if you engage in a “Prohibited Activity,” as described
below, while employed by one or more members of the Company Group or within two
years after the date your employment with the Company Group terminates, then
your right to receive the shares of the Common Stock, to the extent still
outstanding at that time, shall be completely forfeited. A "Prohibited Activity"
shall be deemed to have occurred, as determined by the Committee in its sole and
absolute discretion, if you divulge any non-public, confidential or proprietary
information of the Company Group, but excluding information that (a) becomes
generally available to the public other than as a result of your public use,
disclosure, or fault, or (b) becomes available to you on a non-confidential
basis after your employment termination date from a source other than a member
of the Company Group prior to the public use or disclosure by you, provided that
such source is not bound by a confidentiality agreement or otherwise prohibited
from transmitting the information by a contractual, legal or fiduciary
obligation.

7.
TAX WITHHOLDING. Unless otherwise specifically provided otherwise in the future
by an action of the Committee (which action may not be delegated to management),
the Committee hereby authorizes and specifically directs the Company to reduce
the number of shares of Common Stock deliverable upon the lapse of the
Forfeiture Restrictions applicable to the TSR Restricted Stock Units that become
Earned Restricted Stock Units by the minimum number of shares of Common Stock
necessary to satisfy the Company’s Minimum Statutory Withholding Obligation in
accordance with the Plan; provided, that where the Fair Market Value of the
shares of Common Stock does not equal the amount of the Minimum Statutory Tax
Withholding Obligation, the Company shall withhold shares of Common Stock with a
Fair Market Value slightly less than the amount of the Minimum Statutory Tax
Withholding Obligation and you must satisfy the remaining Minimum Statutory
Withholding Obligation through the payment of cash or check or withholding of
cash amounts due in the appropriate amount and in compliance with the terms of
the Plan, the Notice, and these Terms and Conditions.

8.
NONTRANSFERABILITY. Neither the TSR Restricted Stock Units, the Notice nor the
Terms and Conditions is transferable by you otherwise than by will or by the
laws of descent and distribution.

9.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the TSR Restricted
Stock Units shall not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to the Notice to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

10.
RESTRICTED STOCK UNITS DO NOT AWARD ANY RIGHTS OF A STOCKHOLDER. You shall not
have the voting rights or any of the other rights, powers or privileges of a
holder of the Common Stock with respect to the TSR Restricted Stock



5



--------------------------------------------------------------------------------





Units that are awarded hereby. Only after a share of the Common Stock is issued
in exchange for an Earned Restricted Stock Unit will you have all of the rights
of a stockholder with respect to such share of Common Stock issued in exchange
for the Earned Restricted Stock Unit.
11.
NO ADVICE REGARDING RESTRICTED STOCK UNIT AWARD. You acknowledge and agree that
(a) you are not relying upon any written or oral statement or representation of
the Company Group, or any of its respective employees, directors, officers,
attorneys or agents (collectively, the “Company Parties”) regarding the tax
effects associated with your receipt and holding of, the lapse of Forfeiture
Restrictions with respect to and the settlement of the TSR Restricted Stock
Units, and (b) in deciding to accept the TSR Restricted Stock Units, you are
relying on your own judgment and the judgment of the professionals of your
choice with whom you have consulted. You hereby release, acquit and forever
discharge the Company Parties from all actions, causes of actions, suits, debts,
obligations, liabilities, claims, damages, losses, costs and expenses of any
nature whatsoever, known or unknown, on account of, arising out of, or in any
way related to the tax effects associated with your receipt and holding of, the
lapse of Forfeiture Restrictions with respect to and the settlement of the TSR
Restricted Stock Units.

12.
EMPLOYMENT RELATIONSHIP. For purposes of the Notice and these Terms and
Conditions, you shall be considered to be in the employment of the Company Group
as long as you have an employment relationship with a member of the Company
Group. The Committee shall determine any questions as to whether and when there
has been a termination of such employment relationship and the cause of such
termination under the Plan, and the Committee’s determination shall be final and
binding on all Persons. The Committee may, in its sole discretion, determine
that if you are on leave of absence for any reason you will be considered to
still be in the employ of, or providing services for, the Company or the Company
Group, provided that rights to the TSR Restricted Stock Units during a leave of
absence will be limited to the extent to which those rights were earned or
vested when the leave of absence began. Records of the Company or of the Company
Group regarding your period of service, termination of service and the reason(s)
therefor, and other matters shall be conclusive for all purposes hereunder,
unless determined by the Company to be incorrect.

13.
FURNISH INFORMATION. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

14.
NOT AN EMPLOYMENT AGREEMENT. The Notice and the Terms and Conditions are not an
employment agreement, and no provision of the Notice or these Terms and
Conditions shall be construed or interpreted to create an employment
relationship between you and any member of the Company Group or guarantee the
right to remain employed by any member of the Company Group for any specified
term.

15.
SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company under
the Securities Act of 1933, as amended (the “Securities Act”), you consent to
the placing on



6



--------------------------------------------------------------------------------





any certificate for the shares of the Common Stock issued under the Notice an
appropriate legend restricting resale or other transfer of such shares except in
accordance with the Securities Act and all applicable rules thereunder.
16.
LIMIT OF LIABILITY. Under no circumstances will any member of the Company Group
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any Person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan. No member of the Company Group and no member
of the Board of Directors shall be liable for any act, omission or determination
taken or made in good faith with respect to the Notice, the Terms and Conditions
or the TSR Restricted Stock Units granted thereunder.

17.
EXECUTION OF RECEIPTS AND RELEASES. Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance to execute a release and receipt therefor in such form as it
shall determine.

18.
FUNDING. You shall have no right, title, or interest whatsoever in or to any
assets of the Company or any investments that the Company may make to aid it in
meeting its obligations under the Notice and the Terms and Conditions. Your
right to receive payments under the Notice and the Terms and Conditions shall be
no greater than the rights of an unsecured general creditor of the Company.

19.
NO GUARANTEE OF INTERESTS. The Board of Directors and the Company do not
guarantee the Common Stock of the Company from loss or depreciation.

20.
INFORMATION CONFIDENTIAL. As partial consideration for the granting of the award
under the Notice and the Terms and Conditions, you hereby agree to keep
confidential all information and knowledge, except that which has been disclosed
in any public filings required by law, that you have relating to these Terms and
Conditions or the Notice; provided, however, that such information may be
disclosed as required by law and may be given in confidence to your spouse and
tax and financial advisors. In the event any breach of this promise comes to the
attention of the Company, it shall take into consideration that breach in
determining whether to recommend the grant of any future similar award to you,
as a factor weighing against the advisability of granting any such future award
to you.

21.
SUCCESSORS. These Terms and Conditions and the Notice shall be binding upon you,
your legal representatives, heirs, legatees and distributees, and upon the
Company, its successors and assigns.

22.
SEVERABILITY. If any provision of these Terms and Conditions or the Notice is
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions hereof, but such provision shall be fully
severable and these Terms and Conditions



7



--------------------------------------------------------------------------------





and the Notice shall be construed and enforced as if the illegal or invalid
provision had never been included.
23.
HEADINGS. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.

24.
GOVERNING LAW. All questions arising with respect to the provisions of these
Terms and Conditions and the Notice shall be determined by application of the
laws of Delaware, without giving any effect to any conflict of law provisions
thereof, except to the extent Delaware state law is preempted by federal law.
The obligation of the Company to sell and deliver Common Stock is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Common
Stock.

25.
CONSENT TO TEXAS JURISDICTION AND VENUE. You hereby consent and agree that state
courts located in Montgomery County, Texas and the United States District Court
for the Southern District of Texas each shall have personal jurisdiction and
proper venue with respect to any dispute between you and the Company arising in
connection with the TSR Restricted Stock Units, these Terms and Conditions, or
the Notice. In any dispute with the Company, you will not raise, and you hereby
expressly waive, any objection or defense to such jurisdiction as an
inconvenient forum.

26.
AMENDMENT. These Terms and Conditions and the Notice may be amended by the
Committee at any time; provided, that no such amendment shall adversely affect
the TSR Restricted Stock Units in any material way, without your written
consent.

27.
MISCELLANEOUS. The Notice is awarded pursuant to and is subject to all of the
terms and conditions of the Plan (including any amendments thereto) and these
Terms and Conditions. In the event of a conflict between these Terms and
Conditions, the Plan and the Notice, the Plan provisions will control. The term
“you” and “your” refer to the Awardee named in the Notice. Capitalized terms
that are not defined herein shall have the meanings ascribed to such terms in
the Plan or the Notice.







8



--------------------------------------------------------------------------------





EXHIBIT A
NON-COMPETE AGREEMENT
THIS NON-COMPETE AGREEMENT (this “Agreement”) is dated as of [date of Qualified
Retirement] and is by and between Newfield Exploration Company, a Delaware
corporation (the “Company”), and ________________, a retiring employee of the
Company (“Retiring Employee”).
R E C I T A L S:
WHEREAS, Retiring Employee has been granted the awards set forth on Annex A
hereto (the “Awards”) by the Company;
WHEREAS, pursuant to the terms of the agreements governing the Awards (the
“Award Agreements”), Retiring Employee is entitled to certain benefits (the
“Retirement Benefits”) if Retiring Employee’s termination of employment with the
Company is by reason of a “Qualified Retirement” (as defined in each of the
Award Agreements); and
WHEREAS, it is a condition to Retiring Employee being entitled to the Retirement
Benefits that Retiring Employee enter into a Non-Compete Agreement substantially
in the form of this Agreement;
NOW, THEREFORE, in consideration of the premises, the Retirement Benefits to be
provided to Retiring Employee and the other covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.    Definitions; Rules of Construction.
(a)    Definitions. The following capitalized terms shall have the meaning given
to it below:
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person and, if
such specified Person is a natural person, the immediate family members of such
specified Person. “Control” (including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management of a Person, whether
through the ownership of voting securities, as trustee or executor, as general
partner or manager, by contract or otherwise, including the ownership, directly
or indirectly, of securities having the power to elect a majority of the board
of directors or similar body governing the affairs of such Person.
“Competing Business” means any business involved in the acquisition or
development of, or exploration for, crude oil or natural gas or any rights in or
with respect crude oil or natural gas


A-1



--------------------------------------------------------------------------------





within the Covered Area; provided, however, that “Competing Business” shall not
include any business that provides services solely to assist other Persons in
the acquisition or development of, or exploration for, crude oil or natural gas
or any rights in or with respect to crude oil or natural gas but does not itself
acquire or develop, or explore for, crude oil or natural gas or any rights in or
with respect to crude oil or natural gas within the Covered Area.
“Covered Area” means (i) the United States of America and (ii) any foreign
jurisdiction (A) in which the Company is operating or (B) with respect to which
the Company is actively considering for operations, in the case of clause (ii)
only, as of the date hereof.
“Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.
“Term” means the period commencing on the date hereof and ending on the date on
which Retiring Employee attains the age of 62.
(b)    Rules of Construction. For purposes of this Agreement (i) unless the
context otherwise requires, (A) “or” is not exclusive; (B) words applicable to
one gender shall be construed to apply to each gender; (C) the terms “hereof,”
“herein,” “hereby,” “hereto” and derivative or similar words refer to this
entire Agreement and (D) the term “Section” refers to the specified Section of
this Agreement, (ii) the Section and other headings and titles contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement, (iii) a reference to any Person
includes such Person’s successors and assigns.
2.    Non-Competition and Non-Solicitation. During the Term, Retiring Employee
covenants and agrees with the Company that Retiring Employee shall not, directly
or indirectly, individually, through an Affiliate or otherwise (including as an
officer, director, employee or consultant) own an interest or engage in,
participate with or provide any financial or other support, assistance or advice
to any Competing Business; provided, however, that Retiring Employee may (a)
when taken together with the ownership, directly or indirectly, of all of his
Affiliates, own, solely as an investment, up to 5% of any class of securities of
any Person if such securities are listed on any national securities exchange or
traded on the Nasdaq Stock Market so long as Retiring Employee is not a
director, officer, employee of, or analogously employed or engaged by, such
Person or any of such Person’s Affiliates or (b) own securities issued by the
Company. In addition, Retiring Employee agrees that during the Term he shall
not, directly or indirectly: (i) interfere with the relationship of the Company
or any Affiliate of the Company, or endeavor to entice away from the Company or
any Affiliate of the Company, any individual or entity who was or is a material
customer or material supplier of, or who has maintained a material business
relationship with, the Company or its Affiliates, (ii) establish (or take
preliminary steps to establish) a business with, or cause or attempt to cause
others to establish (or take preliminary steps to establish) a business with,
any employee or agent of the Company or any of its Affiliates, if such business
competes with or will compete with the Company or any of its Affiliates, or
(iii) employ, engage as a consultant or adviser, or solicit employment,
engagement as a consultant or adviser, of any employee or agent of the Company
or any of its Affiliates, or cause or attempt to cause any individual or entity
to do any of the foregoing. Retiring Employee agrees that the restrictions
contained in this Section 2 are


A-2



--------------------------------------------------------------------------------





necessary to protect Company’s goodwill and confidential information the Company
has provided to Retiring Employee.
3.    Specific Performance; Injunctive Relief. Retiring Employee specifically
acknowledges and agrees that the Company, in providing the Retirement Benefits,
has relied on the agreements and covenants of Retiring Employee contained in
this Agreement and that the terms of this Agreement are reasonable and necessary
for the protection of the Company. Retiring Employee specifically acknowledges
and agrees that any breach or threatened breach by Retiring Employee of his or
her agreements and covenants contained herein would cause the Company
irreparable harm not compensable solely in damages. Retiring Employee further
acknowledges and agrees that it is essential to the effective enforcement of
this Agreement that Company be entitled to the remedies of specific performance,
injunctive relief and similar remedies and Retiring Employee agrees to the
granting of any such remedies upon a breach or threatened breach by Retiring
Employee of any of the terms hereof. The Company also shall be entitled to
pursue any other remedies (at law or in equity) available to it for any breach
or threatened breach of this Agreement, including the recovery of money damages.
4.    Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. The parties agree to cooperate in any revision of this
Agreement that may be necessary to meet the requirements of law. The parties
further agree that a court may revise any provision of this Agreement to render
the Agreement enforceable to the maximum extent possible.
5.    Amendment; Modification; Waiver. No amendment or modification of the terms
or provisions of this Agreement shall be binding unless the same shall be in
writing and duly executed by the Company and Retiring Employee, except that any
of the terms or provisions of this Agreement may be waived in writing at any
time by the party that is entitled to the benefits of such waived terms or
provisions. No single waiver of any of the provisions of this Agreement shall be
deemed to or shall constitute, absent an express statement otherwise, a
continuous waiver of such provision or a waiver of any other provision hereof
(whether or not similar).
6.    Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any covenant or agreement herein, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. All rights and remedies existing under this Agreement are
cumulative with, and not exclusive of, any rights or remedies otherwise
available.
7.    No Effect on Retiring Employee’s Obligations. This Agreement shall in no
way affect any other duties or obligations Retiring Employee owes to the Company
by contract, law or otherwise.
8.    Legal Fees. If either party hereto institutes any legal proceedings
against the other for breach of any provision hereof, the losing party shall be
liable for the costs and expenses of the prevailing party, including without
limitation its reasonable attorneys’ fees.


A-3



--------------------------------------------------------------------------------





9.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
10.    Governing Law; Consent to Jurisdiction and Venue. This Agreement shall be
construed in accordance with and governed by the laws of the State of Texas
applicable to agreements made and to be performed wholly within that
jurisdiction. Venue shall lie exclusively with the district courts of Montgomery
County, Texas, and such courts shall have jurisdiction to hear all matters
arising from this Agreement.


[Signature page follows.]


A-4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Retiring Employee has executed this Agreement, in each
case, as of the day and year first above written.




NEWFIELD EXPLORATION COMPANY








By:                          
Name:
Title:






RETIRING EMPLOYEE






                                                
[Retiring Employee]    








A-5



--------------------------------------------------------------------------------





ANNEX A


[insert list of awards]










A-6

